Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 68-97 are currently pending and are under examination.
	Benefit or priority is to March 14, 2013.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-97are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 is indefinite because there is no identification of the amino acid positions that demarcate the NLS and there is no reference sequence for the wild-type HSV1-TK amino acid sequence. Therefore, one cannot know where to place the at least two amino acid mutations. Also, the cell kill activity is not specified, that is the thymidine kinase is HSV1-TK het the kill activity is relative any wild-type thymidine kinase.
Claim 88 is indefinite because the method of treating cancer in a patient is not stated to be administered to the patient.  It is not clear what the retroviral vector is delivered to.

Claim 96 lacks antecedent basis in Claim 94 because the cell of interest is not in vivo but in vitro. There is no retroviral vector administered to any patient in Claim 94.
Claim 97 lacks antecedent basis in Claim 94 because Claim 94 is drawn to inducing cell kill activity in a cancer cell and not in a patient, and there is no basis in Claim 94 to arrive at a patient.
For the reasons that Claim 96 and 97 are indefinite, Claim 94 is indefinite because if it is intended that Claim 94 includes the possible limitation of Claims 96 and 97 then the Claim 94 lacks such clarity.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 68-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-36 of U.S. Patent No. 9,925,276. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claims 68-76 are drawn to a polynucleitde sequence encoding HSV1-TK having mustions at positions 25, 25, 32, and 33 of SEQ ID NO: 2, and at position 168, which are overlapping in content to Claims 1-5 and 20-25 of ‘276.
Instant Claims 77-78 add an NES as does patent Claim 6 and 7 and 3-26 and 27;
Instant Claims 84-87 are drawn the retroviral vector comprising the polynucleotide which is found in patent Claims 10-14 and 30-31.
The method for treating cancer in instant Claims 88-93 are encompassed by patent Claims 15-19 and 32-36.

68-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,610,603. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claims 68-76 are drawn to a polynucleotide sequence encoding HSV1-TK having mutations at positions 25, 25, 32, and 33 of SEQ ID NO: 2, and at position 168, which are overlapping in content to 1-11 of ‘603.
Instant Claims 77-78 add an NES as does patent Claim 12 and 13;
Instant Claims 84-87 are drawn the retroviral vector comprising the polynucleotide which is found in patent Claims 15-19.
The method for treating cancer in instant Claims 88-93 are encompassed by patent Claims 20-24.
The method of inducing cell kill activity of Claims 94-97 is found in patent Claims 25-27.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656